Citation Nr: 1015864	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  99-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and/or any 
other psychiatric disorder supported by the record.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from June 1949 to December 
1952.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection, in pertinent part, for PTSD.

The Board remanded the case in November 2005 and again in 
April 2009, for additional development.  The case now returns 
for further review.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the psychiatric disorder claim on appeal 
was previously characterized as one simply for service 
connection for PTSD.  However, in a judicial precedent issued 
in February 2009, the U.S. Court of Appeals for Veterans 
Claims (Court) held that claims for service connection for 
PTSD include claims for service connection for all 
psychiatric disabilities reasonably raised by the Veteran or 
the evidentiary record, based on the inherent 
unreasonableness of imputing self-knowledge of mental 
conditions from which the Veteran may be suffering.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The claims file bears 
medical records with findings which potentially implicate 
other psychiatric disorders, including the Veteran's VA 
psychiatric treatment assessment in January 1998, when both 
depression and anxiety symptoms were noted, although only 
PTSD was diagnosed, as discussed in the body of this remand, 
infra.  (Because PTSD may encompass disorders of both 
depression or anxiety, those disorders may potentially be 
diagnosed if PTSD is found not to be a valid diagnosis due to 
the absence of a stressor necessary to support that 
diagnosis.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2009) 
(regarding the diagnosis of PTSD to support a claim for 
service connection  for that disorder).  The claim at issue 
has accordingly been restyled as one for service connection 
for a psychiatric disorder to include PTSD and any other 
psychiatric disorder supported by the record, to reflect the 
broader possible claim for other psychiatric disorder(s), as 
required by the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Regarding the Veteran's psychiatric disorder/PTSD claim, 
based upon the expansion of the issue in this case due to the 
decision of the Court in Clemons, supra, the Veteran will 
need to be furnished updated notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Also, a VA examination is in 
order to ascertain all current psychiatric disabilities and 
whether any developed in service.  

An April 1999 VA treatment record notes the Veteran's report 
that he cycles through periods of anxiety and depression when 
not preoccupied with work.  Upon a January 1998 treatment 
assessment of the Veteran for his PTSD or other psychiatric 
difficulty, a self-reported history was noted of significant 
anger related to his military experiences, and of 
historically having depression at certain times of the year.  
The examiner noted that the Veteran had reportedly "spent 
several months down" upon separation from service before he 
"stabilized himself."  However, the examiner also noted a 
history of self-medication with alcohol to help him sleep.  
While the examiner only diagnosed PTSD as an Axis I 
diagnosis, the examiner nonetheless also recognized cycling 
anxiety and depression within a "formulation" of the 
Veteran's difficulties.  

The case thus presents medical evidence as well as a lay 
history of psychiatric disability involving anxiety and 
depression with potential onset in service.  Accordingly, 
while corroboration of in-service combat or an in-service 
stressor  to support a claim for service connection for PTSD 
has not been obtained despite exhaustive development, a claim 
may yet potentially be sustained for a psychiatric disorder 
manifested by anxiety and depression, on a direct service 
connection basis.  

Service connection may be granted on a direct basis for 
disability which is the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran updated VCAA notice, to 
inform him of the evidence necessary to 
substantiate his claim for service connection 
for any current psychiatric disorders, 
including PTSD, and what evidence he is to 
provide and what evidence VA will attempt to 
obtain on his behalf.  All records and 
responses received should be associated with 
the claims file, and any indicated development 
should be undertaken.  

2.  The Veteran also should be asked whether 
he has any information or evidence regarding 
any post-service mental health or social 
services treatment for which records have not 
already been obtained, in furtherance of his 
claim for psychiatric disorders.  He should be 
advised that mental illness from which he may 
suffer need not necessarily be PTSD in order 
to be related to service (consistent with 
Clemons v. Shinseki, 23 Vet. App. 1 (2009)), 
and he should accordingly be encouraged to 
assist in obtaining existing records of 
treatment or evaluation for any mental 
illness.  All records and responses received 
should be associated with the claims file, and 
any indicated development should be 
undertaken.  

3.  A VA psychiatric examination for 
compensation purposes should be afforded the 
Veteran, to address whether any current 
psychiatric disorder may be causally related 
to service.  All necessary tests should be 
conducted.  The claims folder must be made 
available to the examiner for review before 
the examination.  In addressing the questions 
below, the examiner's opinion should be 
informed by a review of the Veteran's 
psychiatric history and findings as documented 
upon any prior psychiatric examinations or 
treatments.  To the extent feasible, other 
evidence, to include lay statements, may be 
used to support a diagnosis or an assessment 
of etiology as related to service.

a.  The examiner should carefully review 
the 2-volume claims file, and identify all 
current psychiatric disorders.
 
b.  For each psychiatric disorder as to 
which the examiner enters a diagnosis, 
he/she should answer the following:  Is it 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the disorder developed in service, or pre-
existed service and was aggravated 
(permanently increased in severity) during 
service, or is otherwise causally related 
to service; or, alternatively, is any such 
relationship to service unlikely (i.e., 
less than a 50-50 probability)?  The 
examiner should provide a complete 
explanation for his/her opinions.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it. 

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  If the examiner 
cannot answer any question posed without 
resorting to unsupported speculation, the 
examiner should so state, and explain why 
that is so.

4.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

